        Case 1:21-po-05004-TJC Document 5 Filed 01/13/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                  PO 21-5004-BLG-TJC
                                            Location Code: M6H
                        Plaintiff,          Violation No. FBDG007M

           vs.
                                            ORDER
 DANIEL REY,

                        Defendant.


      The United States has filed a Motion to Dismiss the outstanding citation in

this matter (Docs. 1-1, 4). For good cause being shown,

      IT IS HEREBY ORDERED, that citation in the above-captioned case is

DISMISSED and the arrest warrant is QUASHED.

      DATED this 13th day of January, 2021.


                               TIMOTHY J. CAVAN
                               United States Magistrate Court Judge




                                        1
